Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: tandard Chartered Bank (Hong Kong) Limited (for Shanghai Hong Kong Stock Connect Market) ong Kong hina (PUBL) SWEDEN (PUBL) SWEDEN tate Street Bank GmbH unich ermany 'IVOIRE S.A. 'IVOIRE (MALAYSIA) BERHAD (PUBL) SWEDEN , N.A. (PUBL) (TAIWAN) LIMITED (THAI) PUBLIC COMPANY LIMITED , A.S. (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED
